—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court properly dismissed plaintiffs’ first through sixth, ninth, and eleventh causes of action. The court erred, however, in failing to dismiss plaintiffs’ seventh, eighth and tenth causes of action alleging breach of a contract of employment and seeking compensatory and punitive damages. Plaintiff Richard A. Moore was an at-will employee whose employment could be terminated for any reason (see, Sabetay v Sterling Drug, 69 NY2d 329, 333; Rock v Sear-Brown Assocs., 136 AD2d 894, 895). Defendant’s personnel manual does not contain an express provision limiting defendant’s right to terminate at-will employees (cf, Weiner v McGrawHill, Inc., 57 NY2d 458, 465-466). Plaintiffs’ tenth cause of action seeking punitive damages must be dismissed as no causes of action remain upon which compensatory damages may be awarded (see, Bishop v Bostick, 141 AD2d 487, 489). (Appeals from Order of Supreme Court, Onondaga County, Nicholson, J.—Dismiss Causes of Action.) Present—Denman, P. J., Fallon, Wesley, Doerr and Boehm, JJ.